Citation Nr: 0304585	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 1, 1995 
for VA benefits based on an award of Dependency and Indemnity 
Compensation benefits (DIC). 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.  He died in February 1988.  The appellant is his 
surviving spouse.

This appeal arose from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) which granted the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, effective January 1, 1995.  The appellant 
has appealed the matter of the assigned effective date. 


FINDINGS OF FACT

1.  The veteran died of acute myocardial infarction due to 
diabetes mellitus II as a consequence of traumatic 
encephalopathy in February 1988.

2.  A June 19, 1991 Board decision denied entitlement to 
service connection for the cause of the veteran's death.

3.  In November 1991, the RO issued a rating decision which 
determined that no new and material evidence had been 
submitted since the June 1991 Board denial of entitlement to 
service connection for the cause of the veteran's death.  
That decision  was not timely appealed.   

4.  Correspondence received by VA from the appellant on April 
30, 1992 was construed by the RO as an attempt to reopen her 
claim for service connection for the cause of the veteran's 
death, and a denial letter was sent to the appellant on July 
18, 1992 without providing information on the claimant's 
appellate rights.  

5.  The claim received by VA on April 30, 1992 was a pending 
claim when the December 1999 rating decision granted 
entitlement to service connection for the cause of the 
veteran's death and assigned an effective date for DIC 
benefits of January 1, 1995.


CONCLUSION OF LAW

An effective date of May 1, 1992 for the award of DIC based 
on a claim for service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. §§ 5101, 5110, 
5111 (West 1991); 38 C.F.R. §§ 3.31, 3.152, 3.160, 3.400(c) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to an effective date 
earlier than the currently assigned January 1, 1995 for DIC 
benefits.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
appellant's claim and render a decision.



The VCAA - VA's duty to notify/assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not for 
application in this case, the implementing regulations are 
also effective November 9, 2000.  Consequently, the VCAA and 
its implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  




Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to a claimant 
describing evidence potentially helpful to the claimant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The February 2002 
Statement of the Case provided the VCAA regulations and the 
need to submit additional evidence concerning the appellant's 
claim.  The appellant has not noted any unobtained evidence 
that might aid her claim or that might be pertinent to the 
determination of her claim, and she has not asked that any 
additional evidence be obtained.  Indeed, the presentation of 
the appellant through her attorney makes it clear that she is 
aware that the resolution of this earlier effective date 
claim hinges on review of correspondence already of record.

Based on the above, the Board concludes that the claimant has 
been sufficiently informed of what is required of her. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
  
As noted above, The February 2002 Statement of the Case 
provided the VCAA regulations and discussed the evidence 
requirements in this case.  The Board finds that there is 
sufficient evidence of record with which to make an informed 
decision in this case.  The Board has not identified any 
pertinent evidence which is not currently of record with 
respect to the issue on appeal, and the appellant has not 
pointed to any such evidence.  Both the March 2001 Notice of 
Disagreement and the March 2002 VA Form 9 Appeal specifically 
address the question of the date of receipt of the 
appellant's claim for DIC and refer to an April 27, 1992 
communication as the date of claim.  This communication is on 
file.

Under the circumstances presented in this case, a remand 
based on the VCAA would serve no useful purpose, since it 
would essentially involve an attempt to obtain evidence that 
is already on file.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran)]; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
[remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided].  Further expenditure of VA's 
resources is therefore not warranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and the nature 
of the benefit sought, and for the reasons expressed above 
finds that the development of the claim has been consistent 
with the provisions of the new law.  Accordingly, the Board 
will proceed to a decision on the merits on the issue on 
appeal.  

Relevant law and regulations

Claims

Claim - Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2002).

An application, formal or informal, which has not been 
finally adjudicated is considered to be a pending claim.  38 
C.F.R. § 3.160(c) (2002).

Effective dates

Unless specifically provided otherwise, the effective date of 
an award for DIC benefits based on an original claim, or a 
claim reopened after a final disallowance, shall be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (2002).  For death benefits due to service-connected 
death after separation from service, the effective date is 
the first day of the month in which the veteran's death 
occurred if the claim is received within one year after the 
date of death; otherwise the date of receipt of claim.  38 
U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  For reopened 
claims, the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(r).

Payment of monetary benefits under an award of DIC may not be 
made for any period prior to the first day of the calendar 
month following the month in which the DIC award became 
effective.  38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (2002).

Factual background

As noted in the Introduction, the veteran died in February 
1988.  The appellant's initial claim of entitlement to DIC 
benefits was filed in March 1988.  Her claim was denied by 
the RO, and she appealed.  In a June 19, 1991 decision, the 
Board denied the appeal.  The appellant did not appeal that 
decision to the Court.

In August 1991, the appellant requested that her claim be 
reopened.  The previous denial of DIC benefits was confirmed 
and continued in a RO rating decision dated November 5, 1991.  
The appellant was notified by letter from the RO dated 
November 13, 1999.  She did not appeal that decision.

In a Statement in Support of Claim (VA Form 21-4138) dated 
April 27, 1992 and received by VA on April 30, 1992, the 
appellant requested "re-consideration of my claim".  By 
letter dated July 18, 1992, an adjudication officer at the RO 
informed the appellant: "In order to reopen your claim, you 
will need to submit evidence not yet been considered [sic].  
I am sorry the outcome could not be more favorable."  There 
is no indication in the letter that the appellant was told 
that she could appeal the denial of her claim to the Board.

In another VA Form 21-4138 dated July 23, 1992, the appellant 
indicated that the veteran's "unemployability rating should 
never have been terminated."  In a November 1992 rating 
decision, the RO determined that the November 1982 decision 
to terminate the veteran's total rating did not contain clear 
and unmistakable error.     

In February 1993, the RO wrote to the appellant, stating that 
"we cannot grant your claim for payment of death benefits."  

In March 1993 the appellant contacted the RO, requesting 
"reconsideration on my appeal."  The case was forwarded to 
the Board for reconsideration of a November 25, 1983 decision 
which denied the veteran's TDIU claim. 

In a letter which was received at the RO on December 30, 
1994, the appellant requested that her DIC claim be reopened.  
The subsequent procedural history involved an appeal to the 
Court and is rather complicated.  Ultimately, DIC benefits 
were granted by the RO, effective January 1, 1995.  This 
appeal followed.

Analysis

The appellant seeks an effective date earlier that January 1, 
1995 for DIC benefits.
The only contention made by or on behalf of the appellant on 
the issue on appeal is that the claimant is entitled to an 
effective date of no later than April 27, 1992 because a 
claim for DIC was sent to VA on that date.  She further 
contends that the RO responded with a letter on July 18, 1992 
which constituted a decision on her claim but which failed to 
inform her of her right to appeal.  The appellant thus 
contends, in essence, that her April 1992 claim was not 
properly acted upon by VA, that her claim remained open and 
that an effective date for the subsequently allowed DIC 
benefits should be made retroactive to April 1992 claim.

In analyzing the appellant's claim, the Board initially 
observes that there was a Board denial her claim of 
entitlement to service connection for the cause of the 
veteran's death dated June 19, 1991.  That decision was not 
appealed and is final.  See 38 C.F.R. § 20.1100.  The 
appellant does not contend that she is entitled to an 
effective date earlier than that decision, and the Board 
cannot discern any basis for an effective date earlier than 
that date.  The question that must be answered by the Board, 
therefore, is whether there is any evidence or communication 
on file dated between June 19, 1991 (the date of the Board 
final decision) and December 30, 1994 (the communication 
which forms the basis of the currently assigned effective 
date of January 1, 1995) that (1) can be considered a claim 
to reopen the claim for entitlement to service connection for 
the cause of the veteran's death and (2) which was not 
subsequently finally denied.

In interpreting communications from claimants, the Board is 
aware that it is well-established that VA must read 
communications liberally.  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991) [VA's statutory duty to assist means that VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented].

Received by VA in September 1991 were lay statements on 
behalf of the appellant from friends of the veteran and an 
August 1991 medical statement from B.R.B., M.D.  The lay 
statements indicate that the veteran had diabetes but refused 
to take his insulin.  According to the statement from Dr. B., 
the veteran refused to take his insulin injections due to his 
service-connected mental state; it was noted that the end 
organ damage that occurred could possibly have been averted 
if the veteran had taken his insulin.  The RO interpreted 
this evidence as constituting an attempt on the part of the 
appellant to reopen her DIC claim.  A November 1991 RO rating 
decision denied reopening of the claim for service connection 
for the cause of the veteran's death based on new and 
material evidence, because the additional evidence was not 
considered new and material.  Notification of this action was 
sent to the appellant later in November 1991.  The appellant 
did not appeal that decision, and it is final.  The 
appellant's finally denied claim of September 1991 
accordingly cannot be considered to be a basis for an earlier 
effective date for DIC benefits.  The appellant does not 
appear to contend otherwise.   

A statement from the appellant dated April 27, 1992 was 
received by the RO on April 30, 1992.  The statement 
requested reconsideration of the claim for death benefits 
based on the fact that the veteran had been assigned a 100 
percent unemployability rating which according to the 
appellant should not have been temporarily terminated in 
1983.  A letter dated July 18, 1992 was sent from the RO to 
the appellant in which it was noted that the prior Board 
decision was final and that, in order to reopen her claim, 
she would need to submit evidence that had not previously 
been considered.  The letter expressed regret that the 
outcome could not be more favorable.  No other information 
was provided to the appellant in the July 1992 VA letter.

The Board must now determine whether the July 1992 letter can 
be considered an adverse decision and, if so, what are the 
consequences of the RO's failure in July 1992 to provide the 
appellant with information on her right to appeal. 

Although there is some ambiguity in the language used in the 
first paragraph of the July 1992 letter as to whether it was 
meant to be a denial of the appellant's claim, rather than 
just an informational letter requesting that the appellant 
submit additional evidence in order for VA to consider 
whether to reopen her previously denied claim for service 
connection for the cause of the veteran's death, the Board 
finds that the Adjudication Officer's separate final notation 
in the letter that "I am sorry the outcome could not be more 
favorable" indicates that an unfavorable decision was in 
fact made on the appellant's claim. 

Because the July 1992 VA notice did not provide the 
appellant's appellate rights, it is incomplete and cannot be 
considered a final decision.  For a VA decision to become 
final, it is required that the veteran first receive written 
notification of the decision and that the notification 
explain the reasons and bases for the decision and appraise 
the appellant of his or her procedural and appellate rights 
under 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 19.25.  See 
Best v. Brown, 10 Vet App. 322, 325 (1997).  Consequently, 
the veteran's original claim received on April 30, 1992 must 
be considered a pending claim under the provisions of 
38 C.F.R. § 3.160(c), since it involves a formal application 
that was not finally adjudicated.  

Since the April 1992 claim was pending when the RO granted 
entitlement to service connection for the cause of the 
veteran's death in the December 1999 rating action, the award 
of service connection for the cause of the veteran's death is 
April 30, 1992, the date the oldest unadjudicated claim was 
received by VA.  Therefore, the effective date of DIC 
benefits should be May 1, 1992, which is the first day of the 
calendar month following the month in which the DIC award 
became effective.  38 U.S.C.A. § 5111(a) (West 1991); 38 
C.F.R. § 3.31 (2002).

Additional comment

The Board notes that it was contended on behalf of the 
appellant in the March 2001 Notice of Disagreement that the 
current claim for retroactive benefits is a "continuation" of 
her claim of entitlement to death benefits.  No basis was 
stated for that contention.  

The issue currently before the Board, which involves the 
effective date of entitlement to DIC benefits, is an issue 
which is separate and distinct from the previous claim of 
entitlement to DIC benefits.  See Hamilton v. Brown, 4 Vet. 
App. 528, 537 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) [a notice of disagreement ceases to be effective if the 
RO grants the full benefits sought on appeal].  See also 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim is granted during the pendency of the appeal, 
the notice of disagreement pertaining to that issue ceases to 
be valid, and a second notice of disagreement must thereafter 
be timely filed to initiate appellate review of downstream 
issues such as entitlement to an earlier effective date].  

The Board accordingly believes that the current appeal, 
concerning the issue of entitlement to an earlier effective 
date for DIC benefits, was initiated by the filing of the 
notice of disagreement in March 2001 and was perfected 
through the filing of a substantive appeal in March 2002.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105, the filing of a  notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued]. 

Thus, to the extent that it is relevant to the outcome of 
this appeal, the Board concludes that the current appeal, 
involving the assignment of an effective date, is 
procedurally unrelated to the previous claim of entitlement 
to DIC benefits.


ORDER

Entitlement to an effective date of May 1, 1992 for DIC 
benefits based on a grant of entitlement to service 
connection for the cause of the veteran's death is granted.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

